Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 05/25/2022 is acknowledged.
 	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2022.
 	This application is in condition for allowance except for the presence of claims 11-20 directed to inventions non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a wavelength-variable laser device configured to output each of a laser beam at an absorption line as a wavelength at which light is absorbed by oxygen and a laser beam at a non-absorption line as a wavelength at which an amount of light absorption by oxygen is smaller than at the absorption line” in claims 1 and 13.
 	(2) “an optical system configured to irradiate the workpiece with the laser beam” in claim 1. 
 	(3) “a laser control unit configured to control the wavelength variable laser device” in claim 1.
 	(4) “an irradiation-area-changing mechanism configured to change irradiation area of the laser beam emitted from the optical system on the surface of the workpiece” in claim 5.
 	(5) “a laser processing control unit configured to the irradiation-area-changing mechanism” in claim 5.
 	(6) “an exhaust device configured to exhaust gas inside the shield by suction” in claim 10.
 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 	(1) “a wavelength-variable laser device” (Claim 1) is interpreted as “a laser control unit 13, a monitor module 11 includes beam splitter 11a and optical sensor 11b, a shutter 12, a master oscillator MO includes a pulse power module (PPM) 24 includes a switch 24a, an insulating member, a charger 23, the rear mirror 26, output coupling mirror 27, a laser chamber 21 having a return plate 21d, windows 21a, 21b, a pair of electrodes 22a and 22b, and the insulating member 22b is supported by the return plate 21d” (para.0064-0072 of instant publication application).
 	(2) “an optical system” (Claim 1) is interpreted as “high reflectance mirrors 36a to 36c and a light condensing lens 36d.  The high reflectance mirrors 36a to 36c and the light condensing lens 36d are each fixed to a holder (not illustrated) and disposed at a predetermined position in the housing 37” (para.0080 of instant publication application)
 	(3) “a laser control unit” (Claim 1) is interpreted as a computer (para.0088 of instant publication application and fig.2).
 	(4) “an irradiation-area-changing mechanism” (Claim 5) is interpreted as “a one-axis stage configured to linearly move the light condensing lens 36d along the optical axis.  The one-axis stage includes, for example, a stage holding the light condensing lens 36d and movable in one direction by rotation of a ball screw, and a motor configured to rotate the ball screw.”
 	(5) “a laser processing control unit” (Claim 5) is interpreted as “a computer” (fig.15 and para.0087 of instant publication application).
 	(6) “an exhaust device” (Claim 10) is interpreted as “a body unit 78a including a suction pump, a pipe 78b, and a suction nozzle 78c provided at a leading end of the pipe 78b.  The suction nozzle 78c is disposed so that a suction port thereof faces to the 
gap that functions as a discharge port.” (para.0264 of instant publication application).
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Yager et al. (US 2003/0219056) and Asayama (US 2015/0194781) and Wakabayashi et al. (US 2015/0188274).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, a wavelength-variable laser device configured to output each of a laser beam at an absorption line as a wavelength at which light is absorbed by oxygen and a laser beam at a non-absorption line as a wavelength at which an amount of light absorption by oxygen is smaller than at the absorption line; a laser control unit configured to control the wavelength-variable laser device, set a wavelength of the laser beam output from the wavelength-variable laser device to be the non-absorption line when the laser processing is performed on a surface of the workpiece in gas containing oxygen, and set the wavelength of the laser beam output from the wavelength-variable laser device to be the absorption line when ozone cleaning is performed on the surface of the workpiece in gas containing oxygen. 
 	The closest prior art was Yager et al. The prior art show that lasers is absorbed by oxygen. However, Yager et al. do not show the above claim limitations. 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761